EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Donohue on 29 Jul 21.

The application has been amended as follows: 

Claim 9.	A method for real estate data retrieval, editing, and displaying on a mobile communication device using a multi-agency real estate listing database that contains stored real estate listings associated with a plurality of different real estate companies, the method comprising:
downloading a copy of the multi-agency real estate listing database to a real estate server associated with a first real estate company, the real estate server being communicatively coupled to the multi-listing database, the real estate server downloading a copy of the multi-agency real estate listing database;
the real estate server modifying the copy of the real estate listing database for operation with a mobile platform by reformatting the copy of the real estate listing database to accommodate display on the mobile platform;

the real estate server receiving a real estate search request from the wireless communication device, the real estate search request including user-selected search parameters, including the demarcated search area on the displayed map;
the real estate server applying the user-selected search parameters, including the demarcated search area on the displayed map, to search the modified copy of the database to thereby generate search results; and
the real estate server communicating with the wireless communication device to transmit the search results to the wireless communication device for display on the wireless communication device.

Clam 17.	(Proposed Amendment)  A non-transitory computer readable medium containing computer instructions that, if executed, cause a computer processor to:
download a copy of a multi-agency real estate listing database, which contains stored real estate listings associated with a plurality of different real estate companies, to a real estate server for a first real estate company communicatively coupled to the multi-listing database, the processor being associated with the real estate server;
modify the copy of the real estate listing database for operation with a mobile platform by reformatting the copy of the real estate listing database to accommodate display on the mobile platform;
communicate with a consumer wireless communication device operable by a user and containing a downloaded software application program that permits the wireless communication device to communicate with the real estate server, the software application program being configured to display a map on a touch-sensitive display of 
receive, at the real estate server, a real estate search request from the wireless communication device, the real estate search request including user-selected search parameters, including the demarcated search area on the displayed map;
apply the user-selected search parameters, including the demarcated search area on the displayed map, to search the modified database to thereby generate search results; and
communicate with the wireless communication device to transmit the search results to the wireless communication device for display on the wireless communication device.

Claim 26.	(Cancelled).
Claim 29.	(Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1, as amended on the 26th, sets forth two amendments:
(1) an amendment directed to reformatting the copy of the real estate listing database to accommodate display on the mobile platform
(2) displaying a map and permitting a user to demarcate a search area as a search parameter.

Taking these in reverse order, the particular parameterization limitations of (2) was not found in the previous references, but appears to be met by Colleen, How to Use Google Maps Without WIFI or Roaming (https://howbeautifullifeis.com/how-to-use-google-maps-without-wifi-or-only by their address, so try and do this when you have internet access and save them as favourites (see above).” (emphasis added).  This indicates that the map has at least some search parameter driven functionality.

(1) is allowable, because it is specifically directed to reformatting the database itself, and specifically to accommodate display on the mobile platform.  

Claims 26, 29 had a similar concept, but the claims just described “reformatting” or “reformat data fields.”  It was known in the real estate art that MLS listings had data fields, and reformatting the displayed fields was met by the prior art references.  Since claim 1 specifically limits the claim to reformatting the database itself (to accommodate display on a mobile platform), the prior art references do not teach that.  Moreover, translating data entries between different database schemas was generally known, but the claimed nexus between an underlying schema and accommodating display on a mobile platform was not found in the prior art.  

Finally, applicants’ briefly discuss intended use in their remarks, and this argument is addressed here to set the record straight.  The examiner notes for the record that firstly, intended use is only sometimes given patentable weight to method claims due to the statutory definition of a method.  See 35 USC 100(b)(stating “The term "process" means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material.”)  Beauregard) do not grant weight to an intended use at all.  However, functional claim language is not necessarily intended use or result, and similar to USPTO Training material titled Examining Functional Claim Limitations: Focus on Computer/Software-related claims (http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx) slide 18-19, the claims are phrased to accommodate rather than for accommodation.  Relying on the USPTO’s publically available training slides, this language is functional and imposes limits on the claims.  It is not directed to intended use or result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        30 Jul 21